Case: 2:18-cv-00033-WOB-CJS Doc #: 29 Filed: 12/10/18 Page: 1 of 3 - Page ID#: 88



                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF KENTUCKY
                                NORTHERN DIVISION
                                       (Covington)
--------------------------------
 R. ALEXANDER ACOSTA, Secretary of :
 Labor, United States Department of Labor, :
                                             : Case No. 2:18-cv-00033-WOB-CJS
                            Plaintiff,       :
                                             : Judge Bertelsman
               v.                            :
                                             : Magistrate Judge Smith
 ESTATE OF DALLAS R. TRINKLE,                :
 Jr., et. al.,                               :
                                             :
                            Defendants,      :
                                             :
--------------------------------

                                           STATUS REPORT

        Now comes Plaintiff R. Alexander Acosta, Secretary of Labor, U.S. Department of Labor

(“Secretary”), and pursuant to the Court’s Order of October 19, 2018, ordering the parties to

provide a status report, “advising the Court on the status of settlement” [Doc. 26], states as

follows:

        1)      Messrs. Wolff and Edmondson, attorneys in this matter for Defendant Estate of

Dallas Trinkle, Jr. and attorneys for Christine Trinkle, as legal guardian of Gail A. Trinkle in the

state conservatorship and guardianship proceeding, have represented to the Secretary that their

administration of the Estate of Dallas R. Trinkle is nearing completion and that they expect to

provide the Secretary with a summary or report by December 31, 2018, identifying the status and

assets of the estate.

        2)      Messrs. Wolff and Edmondson have further represented to the Secretary that the

principal asset owned by Defendant Gail A. Trinkle, a piece of real property, was recently sold,

and that due to this sale having occurred, they expect to provide the Secretary with a summary or
Case: 2:18-cv-00033-WOB-CJS Doc #: 29 Filed: 12/10/18 Page: 2 of 3 - Page ID#: 89



report by December 31, 2018, identifying the status and assets of the

conservatorship/guardianship estate of Mrs. Trinkle.

        3)      Once the summaries/reports referred to above are provided, the parties anticipate

that a consent judgment fully resolving this matter can be reached within thirty (30) days.

        4)      The Secretary has provided a copy of this status report to Messrs. Wolff and

Edmondson, and they are in agreement. The Secretary has also provided a copy of this status

report to Mr. Flottman, attorney for Christine Trinkle, as legal guardian of Gail A. Trinkle, in

this matter. Mr. Flottman has not responded, and it is believed that he currently involved in a

multi-week trial. However, none of the parties expects that Mr. Flottman would have any

objection to this status report.

                                                    Respectfully Submitted,

 Dated: December 10, 2018                           /s/ Matthew M. Scheff
                                                    MATTHEW M. SCHEFF (OH 82229)
                                                    Trial Attorney

                                                    United States Department of Labor
                                                    Office of the Solicitor
                                                    1240 East Ninth St., Room 881
                                                    Cleveland, OH 44199
                                                    (216) 522-3878
                                                    (216) 522-7172 (Fax)
                                                    scheff.matthew@dol.gov

                                                    OF COUNSEL:

                                                    KATE S. O’SCANNLAIN
                                                    Solicitor of Labor

                                                    CHRISTINE Z. HERI
                                                    Regional Solicitor

                                                    BENJAMIN T. CHINNI
                                                    Associate Regional Solicitor
Case: 2:18-cv-00033-WOB-CJS Doc #: 29 Filed: 12/10/18 Page: 3 of 3 - Page ID#: 90



                                 CERTIFICATE OF SERVICE

       I certify that on December 10, 2018, the foregoing Status Report was filed with the

Court’s electronic filing service, which will cause service to be made on all parties.


                                                    /s/ Matthew M. Scheff
                                                    MATTHEW M. SCHEFF
                                                    Attorney for the Secretary
